                                                 Al I
                   Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 1 of 12
                                73-11 Ofi.,z-re-"J                             Ccx..irer
                                   /724----4)0                       o.r 146‘4,-Srf/P,9-
       dete/trt,),-.11,407                          CE1 VED
                              vc3444A . • /619 DEC 20      A 10: 11,
             14-                        DEBRA P.         CLK
                                           S DISTRICT COURT
          6fAikee,            "ickai VAtirl5LE DISTRICT ALA
                a/lien ay                                                     Cii/           -CV- J007-M-14

                               di&.114a                                               7y—i704. ,z),/n9etWel

                                         u5c /955
                                  a(); WG`ointiyLir kilo"(
     %cite 4na            j geo6y qciaeorz ipedie                      "Move M4-1/4,- itequeillej       . rehe,
         /kJ "151 .1Liage.)k eaAeA aft, etirrerily 4eig tav.zol I%) a ad gddi ase„..)6
      ~tad                    6rf AC glCoi ,  et";;" tA,>/n.   Sepefat/66d/z  - r by 0..74car. Are'if:trio/dr...A)
                                    ,,4 a s / Ader zeani.6.
 of: art.,*         Ar
                     asicii9yper.
                                                                       ,a.20/9 a rf:Alre:6 71-ks /vs
4c/to/I, Aostlit No1 be", C10-041cAA coyIX4.,4y 4",icui, Xe4/ ifdy /teciy-/ur,va-vt
66540/p4/1 SeJ.-24pm.          pefrothir cvtd aez.                     Cor,„n,,53t.,,ver 0/ a, ediea
  d-  ire        mcde1do.,6 cat     ,JA evdri %zeds', eriad soofeezz.-            Ae_04".4,
a                                                  / ply ffr-vpA4p Ai', jol 4./orit6,ra            lu vy
/9CCFS.3 74,        ecbroesie         pig-kr;c4-

                                                                                                50V?         k
°fly hte511"'Ptu441cir/ 3.ker r                e/lac4P4- o/Z Artito,e.
                                                              b&J 4641 1 -41 IiiitdAYrd -27,11

  Ad-r 71-1)  n-e a-NW av, 54..xCi5 kia fiel-31",e4r Fa2.)m
                        itatrd.5t. acceit,/          Amoir,.../044           c4;5 oriel-7;7C./141(1"-z A.03.1
                                                                                                         d,eil-
       9-rcialalle40,--p)511210 FE;r- yex)erta   ,
                                               014 de.
                                                    ,  /r..74 gt)poAA.,.7---Amol

Pliel/rf ge,a, 74, a.we re s pop-er0-1 sure ci..05)6i0-0epLizzA-A 4..Ar-,t, /Ali- oil.

                         /iki )39r-red hr-                               .611/5'iAs

                                                                             aufik                      riva5
                eitiadrui- ire _44"--.th   kilt,");/15- sh5A /;$

/903 A9-clo.,         Si;ce
                                                 121/49-;4
      serk#93- 16
              Case 2:19-cv-01067-MHT-CSC
                   6u: ItLAff:           Document
                                           Z/4041 Filed 12/20/19 Page 2 of 12
                                                              77Go      ((;•9 -
                                                                   -6%)1Y                  hr          /*set:675
                                                      4A y Ac
                                                      file riipJr,(                 0S7


    /.. 14)6/c/           e
                          t,/ /4'etee, °gag 8/4/;7?1a(WV/
                                          (                                              40        f/4/44nd
                              ec'm ay 61 rek 0,4
                                                              earx
                                                35:,a) Aera4          ?c,(
                                                r6,017e,d( 6(e0,21---
        hif /s rnci   re;.5/                            (S                   0-.)q acuil xxj6Ircivis74
        Cht;ris            Nes ,1011y) .
              e4em    ,trd     un6,--44il z..)p/4(40 oi(644r 4/1-5ic
                              Messec;Aif aid pgdp,q/y.4,0/A                      K0
                                                                                  - a /174f ,e5Wr

                                  Videf  .7/4     5i).-67JAA /5/%41,,frlifiej74
                                  kiet- cd&k) 74Iny Aljk,rodir'ai,-/5;6.k,‘/-4/,‘,/,;w1
                              75a 74 ecuiu ny                       4.64,g7,956,ds,              aced- 61.0(
                                k Awer./1/2                              74&Id;546k Cak,344.
                                                                    P/910-

                              etkitbi One/47.;16'l'

            acf cie m5er,-/ /(40e44,,,              okicz-Rei4,4 -7‘                             &r..4c-
    "seicAt6-kg:                      ,64/64,                                 e414 dyeir; /9-ad e?-ki74(
    6   30 -2‘ 6    )0/Zfr-)sea
               d '//1             a606,1 6:06
                  4/0,, /77r /774/4/le/del
                                                             avi             64/7666 e:kiar 4,04e,
                                                                                                 5i,                     _
                                                  *t)/ 2w1z,                                   ,6-410.26.1./3-)
              6:6‹,i),,            A1r,-1-14/9(4 1 -5-4//6/  41c,                               .7
ib/14406/ Cie /711Jit
                    ieri           rio^1121A       171/41Ce 71        e-J,e,t        9,7.20fiec/ eld      e;4/.50/7,<,
                   /27y 7174/MST OVIlidref                    bcac.6i
L7/ S /3-K11,427" 1,,)//2,         pfv...2e/i                                       .X
 bx-v       6-/ (9ated4 .51.aps-                               /1.4 0.1-6.-Mcess_
             66 /40a,eld /X                     y/31-0,064                                        Liemj
                                                   PJ.5
               Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 3 of 12
                  45iited/
                         34//             6--7.&/.z.).0.c- Ccues-- riv. Zo-I Szw,e,3"o /I .%)/ rr2e--7
o-eiL   .6
        •-                 ny s
               .0-- --S!, ti  4 4
                                1/3ittYp6e17 C7Cal/7 '
                                                     aa                    4 ,s,,,,A„,,, a,,- _,:_,--
  -74- 4.4,,c-e-1 btia-a.66 /Lori, 65iircx                       (k) c16„-eli.
                                                       Sepoici4/--

                4
                )                         , ,p1. A .69/110,-psa-t 46fl2r p9a4 /s
                    ._."--= Con-e 696e 7c,..,                                                         S7a/1.

...Zi------/-04-) 51m4- ea.   O/y.lieg,aid 3-0,41 -4 ffiy /22,,,Ak.,,,, ,x6a,d4,46(74,4-

   ae-af p(A 5-)fle-f pw-oPe--14 L9c4e. .0, Fi&'( 69/z/-;°x 6:els"a %,4(/5;70/1/i7er S-kf_!1
gwci, Jus--1- saov e4)tkr            cy, 2 c       diaci catze
                                                       hetc-fre //') 5 -lie'Air-di. -/-7CAA-1
   ej orofrievx rnrAMee.s5/64 cs         Z764(-4a"ity„),eb old..tii1
                                                 ,                         -lavc-         --",(f/e.0 ii-.
g0.6.1 ovz /2-17 at..)--1 ar A 6,4A,/byip,t)                            --11,-,e....)1/ et4,eivu
                                              y a‘ei ,i4o- .11--,./....2_,

A(-------40r- /21-91 and le€7,6,Xj, of? clo/ 541/
                                              -  472,1/1                                           , /(4ii
                                                                                         711r-44-7".

q0 S-,) -i— alo ald                         X V)64v /V- /2(441 4 si/64)/1 0-10/6la-) c/i6,/el.
                                      7;1 :74
     ei 6JA-14 </)               ,prif AV Aviv% . /-lina
                                                  -    , A,-skihiley 7LA 743 /11.'ipicob?
 A, . L.1fiti LiiiA /1""e atit/W ..)/9e1 kili---'A ReSi or-f)7 skEl. _.2--/P-M- a /iFee-eil /2-1/9.4.-fr-----cea
                                                                                                                -1-
                      (ce 0-‘ sony A-Aid 17e.....a filacekiv _c-dok,/-4.94
-4/ groo.d. 2-4,91 &vv.                                                   .
17th     ‘.-‘,W ky-a6:116,, Zce,,,/
                                (   7 Al-Ao exi 417eri*- xe.,;,,e,.e,t e.".."&isksit?
        .)f -s-- --evie-N ski cf Gt)/A clop, /4 JyrzAir67,431ii7 Ail
 ceNal 4,                                                                                     47,.-7/,,a,vi
 -s-1494-) --1-°(.1.1 Ve7 GfOk4 ;fil erecold,oeLa 7    /-i-teal, c5ofreitioGJ of crto8v.,

               v 54,66fAl //) a
 -I--s 2-A- c/rD                4/1-erc.the;,1 4,-)/A           A
                                                      _.7:?1/1141 I/C.1,5716 /f   r„z, sAg
0--d /91v I„,9-`)Ij'-X so,a1  deo/ ar;  -i_ toc-      4,  (
                                                       9 v9.; - eb„,,,
                                                                     i frk
 4polir i--V- Zorn of)e/ shcir--4 519/4( frk, .4./i,
                                                  4wo
                                                     ,, 5 P7c
        - fill ott-i- #10 Z)---Th.e/r) Th'd 4
   affet{                                    /'
                                              2 r fiV 7‘ /4,_.)4i# a cf.

     e'i _t 6.)06 Aid. 0(.1Gonlain:;44titiot of'a .ecii c-iet6X si414....„311;er, a slio(„,c,c,
  cx    ine.dice-i kfitniion74            /4 pciopc4p247 0a py ova( _eAreilivar iocat
                             .e.,
   in //Ito
          ' J4,/clilin .                  '     iloccieS 4/€4.
                                                                                                     ,4,,,,d
                                                                                        ,,, mv ,s4_,/,
        6°)    AA      y Mg Mu5.s ‘Ja..r-      /te,‘"e-e ,tcree, letoplAce.oe it,a 4,_„,)
                                                                                     e
                                                 -r-1, peepuir.e/td."/ r ,;-, A
                                                                                s,/
                                                                                ki.x
 (161
   '  14T         67-\- kcdeti. /ny de(s..
                    1 1)-114- /-1.
              4, asf.
 /0 ottij I.) /                                    0-1/ ri-1   ari     -/oit4,4,5ii.i-fpw-doev4d,‘„eccdf-
    e  4P-ee/ piiii- arvi Zibli,_erapaGel‘- _
                                        7, sa fi't Ai/vImi iktiii il-C6 Jay keicsoty
       16) .__A( P-4C-74 Voo Ctii e6,/,7/
  /f/afteinbo j/51-      rq Cildqj   4 74/ sA/P a14, fe,,,i,,,;50)- A dna ed#,, o„,,,,zo,
                                                     his);csiLe€4 ,o7iii 6'4,Aer
  of) 61.i( iikeni eNlia‘r Z13/%9
                                eial inckce 4
                                            - a OS  -

                                   /-         -- (
                                          AI. d    1 ,aar C/Se. 5Acx--) ite
                                                  4.7
  Old my tavply Ond Ae;r1 fizi- 0/41
            Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 4 of 12
           4,7%)4:j                 A 7:71-a2  !4( c49y 6vv,e     7x,,,,e,zi
  4.6                                5j1 gall;¿fen-44A fectevr .c:cer        aqe.e
 04-6 K,:jeAt Avrierzi            790de_0(                     kee. f6nx lerp4ce
 rat e / ff1G-174( s               jle&X/kcezzse r-A0,0('7t,t)Az             jec,1/0/34-4(ze,..a.
              00
               ,                    et-Xi-61A jti ll'E)4-N14(      fttA Job I- 0/"Lej 74'
 aij 7Q(11
 /it?.
                   /L(g•<83.5a        A; pasa4                pecty, dayid,Isk,roce,Lia,
          RA-)          i%)                                                  49da md-hir-
                                        sk. dk,                1ri              rise &,/_
     0          c/AAyifiy                    act‘,( 7116i
                 jk-4 ;/)            elq,          0.1        /     d /t6WW1-1.4141
                                                                                  4           C6/9d7
       /7/f /9"645 04  "      6171-            gv-/Xte-sY- e-lat.),DiAA;y                         -74
         /.;,- 744 6frtd- el- A 4e/r) cfl-ri Lksi- kifis-0720,-,6e,e
  Ole f;') hy           inio Ct-*/leA 1560e 04IX. .1)(e/P, /4-irrxede
                           4eiri xepoth-,j ; 1,..JC-7LJF9(-1-Z-Pli,e2W-1 ob                  o-
  4.4)Rie p4.40e
              sfie                      /Diem /416;1,2
       /71/4.a.bz ceif/           140 e/•-e/1 Pipetly. A-21 Cetim                  71kr #0,1
                          6(
                           /44 s-      /4etee, efedve%-i,              1(4-1//74') ft,e oiz.azoid
 C-DirpoL-ca infvf            Athi C00 0/4 liAed ‘1,/u,Ire AA 5kg
  thzry*-1.01K                lAut—Ais 54A:7/ty 30(14-- oeithete4 PAGine Mð)skg
                         S.D up4d            /12-%/-7---- axial lcY ,a61,-0
 C,Do-e664                                         467 ol fi/lce                    fill/40e
  e*/-          COrni6/.46-1 GkA 6/4(6)/4                    cl-e1//7174-/
  4,v, a coo               /inai /fiCiteli CR4//f) G."KJ //Ail deelkede,“ 4.)                    fr‹
                        fivik fiv stik                                   a4size.sse,o;
  S~y•ed Coa       / A4r)                             4,#7r-c-ed 7( ,.57‘97(70 7(-711 ci/ny c/,(
                -(Art7 cs.4:9-6 Seir                              ca,"4-1WeLe      e,J?)Er

 .507-44;4/ irei\i-4/51)YA5              3- 09Y 7aljr" Zez,
                                                          -/S,0/‘             z)
Oad ing-,1-47)/NA Ata, LsL,)14/1. 90m               p7,91e,yp      orc,         44(je—
 &16)( _11-?ifirY.,61 /7066/A5/Pe_ CeNlt Liii-j" /M. eA_d     71-10,c 3cede./444C- 6,0-3#
 pbtiu,          11,1)) 0/ttlicSikeike  (Chik 4exte-kti cn-t jije 7ez,a‘,4.
4b)          de;/ plAny         e44A A SIZ>49 67/91A) .74-1-147 41.&>01-3 PA"
                                                     f35-
                   Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 5 of 12
           frni         IV- .ocreA L '/       5D/7-41 ,4)(6m(-z.Je)xiiN                 '
                                                                                     loce" e/070,6e4 4
                                                                                                     ,7,d
 p»-dc, penri e'ckidDpe 74471,7a TztteLpec skat,,Au sliz:54,01-- 50 _27 cet-eel
             px(             6jork                            ,
                                                      a--0/ Sa,
                                                              )e1706J                a skaeLeet etwd 4,J7
 /,i- y.       tn/i-lAusi c #e               &No/ iboe             cv-h,        5",                     o.c c6:6-de4
                                     4.-)Ar-1 71-/L'e (ce,-) hi_A-4, r, 3;,/c- .
    ma)                                      /iY         frke IZSDOP1                      /.7/         x_te 74.
                                                                                          Lja.,&-6,1
pit AroDt,i- g                                            itt51,1 421r_v__
                                                                                                              g".6
604 24 fie           .1.6eri-).                    rPe        5;/'6)i-h)              1 -4;- 4,-i0421
                                                                                           /               a-e-e


  /16"-i     6/1( ploizt);Ai              GL)e,k PY        0A65€4-e-A)4 ea- Eit;z /to /2i..,sz:v3_
             h    ar pY 4.)     Sheel 4k/DI           0 Ae/
                                                     A-                  - ele4 eii-kei /145/V67
                                                               0/1 /X' 69M                                c

     19ie er4-1-d 4t1 Lei                          /SA4464/.                  .d4) ;A./1(e              ,Ze.k /1-e
        fluL6A, 196c     daer                   /7/7 The 17) cfa'Ocifieb              TX/W'     cirn'c>               4/

 Ldlit                  neArii 0.1 &,15,37R, A9-zz? z)(4--
                                                        (- 1‘ar /110A9 4.04,21                                6,9(
                                               /7q                                   ,
                                                                         ,6_ed, c4/1/1-                11,‘„,€A aNd
              C.,-)1/h ire Aar)                      ap      65
                                                           C 7       1.11




  try                 /-y_       nk-At
                                 ,                                                                      sco,„, A.
                                                                                                              2/9
                     (74/u 1%, e0/'11(-     Noli         3/9X                      9g3rd
                                                                                                          ddwe
       6:60 - z'w               a-Ld i r                   oac't wiA          45//(41/-
096oc-i-
                                                                    144gageokny
                                                                 ,511
                                                                d3
 74 ..ve4A-                   69k;) °boo/ cd #eoz- i=53utt-s- ol
                                    i;7 4,4,40/44- biA&;d fry ia-ot o-, 4,irar .5)
              Ck//‘,              "     oe-1   dooe- azioutif      a/icee,40 c-/-04-1
                                                                           (1/6441                            /4-
     2eAL- 6,-4.44( /44 AiLyeil3S- 1.40crkAy/X, e-4,/,/a,,..#40//re al,/ Ze;
  1.4-
     ,(   6,4e1         isoie-e 50i4AAA-
                        f                                               cv)
  6011
               a/i:) ,:5eridr /Pe aw/i                        Accwi/ii                           04K
                                                                                             0-1411
      61)
                             Age 6.-46L?             C‘Ar- aiu           0-xd 12,91- 046- 04    C47                  fr.°
            i*/(5€                fiv 4       ."
                                       1"-`141. (-                   01-A/         69,rez& C444 54e,ir

                   CA1VZ-c, ,619-r% Gd4Af             -4
                                                      '
                                                     di              G,-/         c-443 LY‘ir      e(,,t04///;,
               ,i.,,4                                    av44                      /4,       a/ti,/ r

     egAl 0-a;45               a.&,-e/‘       /-14.°4: obed //;0019-20"/",4P6A/5,-
             n'Y                7‘/./Le/
              2,C
               ;                          Akci C9 (0444                  04,1 0(,)K fiy 4.7(1 ICIny


?/)
 ( 71-PeA47                                                         eYke-(
                                                                  it 5
                                                                                     P4 P7% 11;5,
                                                                         34"'i in7 P4)
                                                                         ‘
                                                                                  Z;41/37i),34-
                                          cyt a /7;.,/zSer4
 age            /- y
             Orb)
              Case d
                   2:19-cv-01067-MHT-CSC    Document
                                   ,J-64,-/ a/Pie ae-1 e
                                                       -Filed
                                                        6     12/20/19 Page 6 of 12
                                                                                             e/c?0,//424
                                                                                                       )
 ;747       c"i (,le)t-kelfrey
                          i                   &CI-ui-e/
                                                      '114 /.)/r-z-)        /Tr-          /0/9c-Li er\o(
                                                            X 4- -136-1
                                                               7                     ay,        4.a
 /2-2 1
      1-atce`,
             6 7e2                   /1,r       Ce<A7                    eA-n- _ilciy_d5-764t/z4
 ,et‘-416,;(r-1 #-                           4)6,4s-               1C/06 53fre,4:1 de/Acs /).]
64971-...e         /je,oduiwt-It/                      7
                                                       ;4(
                                                         4-'544/7                  (6,7
                                                                                      / 7igdr,/
17/luz-4.      6i40( fAxdfiA/2142-                                                  eve." Za6;y(-€//
*A40*/                            A-0/64 Ca3(11Y
                                              -" )12/ 49
                                                       ,-01/03t-ick(lec4
                                                           aryl         aord r_z-7„)/;6                  (us
                                            c/Afr                        dtr,d (s-
              a/itol-e- r7X/ f4I-dra/VIAZZ771til6,
                                                 1 aite/bor 4%) ife,ce-‘,, ,
 Au-e-4A-1 agr4v)e 04-11 otki, 616,01544-1                             / 5   _
                                                                  001                           //
                   empi
                      .(46.                 GovAt                                  _z_7
                                                                                      /2 et,e
                                                                                           - , 73 ih-A/7" rfr"-e.

    A v)(7 ph,fyice,44
    -            G   1 47,61
                      /7   r4,./kelj%)/
                                         631u4,,„,,„/
                               . 7c/t4)4r(
            bi/rAl56euric?v,,...2
            Z..)_P416(0,4A- /vekee,7/:09,6,/v/;) c".0/ 6747             /444, ,        Odh 7)1
     /511 6 0  0 1/,  ;,(
                        „ 4/ 192/".1,,inv,./               cAni-epi .74X, L/s.c. cyNe3,A.J.eitp
   oLdi6,0L4 /4d,1-4(e,614 71514 544/ GJeitlxiij aflci bh1". e rfr.,0
   /4/eAkia4 Su164 17,e4i/A/ - ve,14 7       -4,Sicekp?","  )*-v.4a4              &_j 4.16-r‘,/di

   L-a714,1 /1,61      Xsexi/re        /
                                       g1
                                        .      .6‘1       al-/Scud ,5C/1-1G.J            6    -i r/145(
  af(c/                                   tazki /214-i                        .uhr-c/tital,ce;(-
  0tey           „ScLe4,-) ,Z)-6.c -             • a/xl /4-i&             a-ka/        erfirw/a
     r                               r:-z-Azel/<Lt .cf;f _Sof-tec- 0/(ihse 4/iv ('

                     e61%,7           UniteCte-5W1Y U,Se

                                               1 4
                                             1/4  41/77           th/vAdoicvlif?(Dill

                                 /
                                 1
                                 2)6e. .r
                                        -
                                        feep               egoet       arid cA40,)ual




     /      ofi       42)Ail 116-11/76-K oh,JoI4 (j #;e:a tdixlee 1,),9(
                   064.10;1 ki,h, _saw CL.1./1/ ad ideal ..1:55ve:57 14 eAd                a4( Pree ,
                                                                                                    z;
     74
      X         , et'
            G-319r                      oi„7      54c-%.,e)/44,5- cr--;17‘                       -5/1(
               Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 7 of 12
         ‘4,94/6-= g trolitear-,5(e.e,A- ervIii3kalte/1- -76 _leer 04.          r                                 .0/all/)••e
 RAI /04 r C4920cAa C/id 5.9h4-      /1"Le f;)                                             e    _4 &IL(            a a,
                     /lc/ Zei0/70/
                               i  76/41)//fei                                                 414; ci5ed Cd4/LeceJ519,"
 1.2-"V`e-Ce        r-ks' 7:v
                            7e /91-t)                                              6,-o9-3-- a j-k.5
 Cr?4ih-e/A         5
                    1e-e-h                           en-e-2(            1/
                                                                         ,1 -7‘ le

                                     ti,9771/                           f/4/
                                                                        ‘
°4)            5"Ir‘P‘'AA1




                       //yw.?d14         4.,e4,1-7‘ k.ktbe                             fr-cv Agni             5-/Q4_,/
        /2ip_41     A11)1 A;pl416               6/7 //le          \1;L kftft
                                                                   ,w
                                                                    4                                         /4.1•091--

               .2Ly1                                                      7      74-4 Cf)t,-7(/7961)d1,4
                                                                           7O,5/7,
                                                                           1



and 1h'           ,
                  6,
                 d1                       A/.)1/y-°6- fir C,*                         /tecceflikt• al                (00.,

  14:ef
-74               4-) c71/ /-63/     freA-2-0'77-              4.1")r. tefite/1 -Le'defl   ?A'4k      ge,,/       /34
A   3r/           7‘ „,
                      ,y,,eeca
                           ,                 ei
                                              -,;(.1           chyr_e       („)./i.
                                                                                  6 //,, 4
                                                                                         /,e 11/"C"
                                                                                                 ,  1 )
                                                                                                     1%; CAdIA,



                  /1
                   :45/
                      ) .e        C/i/      ;//5           e&f,Y•Lf sLIcprir A;3 a r ,eaed                mpi/,A,,w.
  463) (11°4-4(                          wzo/ c,-yce       1 ee fie.
                                                            -S             g/ytda-,-
A9AI 4vo/f v                      EA.,1)4?-.2                                  6,1 do,/                 4,_,Xez/emrc6-e


        ,(-0                 'tcm iii-ri-t;t           /1.) /34z;esi                       6
                                                                                           , 1 c-r,e peitie),0/
 IL( d(24:6;e4-               ac://A;r             Air gke a1d          71z)5
                                                                            4 )
                                                                              , .5/7441;6J-
               73t6;,.,5             a &01    / lee.                              7)-/5/9,4-(a;
                 A,4).,:-) 4-) (./TIC-0.1'SA la/La Orl                   i) pit('or X,        /Tvtx./
./-?(
                le-e-e   74/,‘                                           p-")'-)A a`ert-71                        /4-461,50€:.
 d4 /le 0/1, ,
             -/ 5:49-Cr ayis1);i4.,7 14                           1)51,nTred-h
  E-5) /5or;5 /X _i/9cl inafivAjbailer                                61.6o 6""(10 74 kno
               0/54)                                   a-vi A4‘
                                                             ,  40/7¿CeS519(74ce (,3e,e arl                            /".e


 1 1           /4C
                1 '
                  i/1 dy 6)-1d _5611,a,
                   or?  7)16601 /you.,Q3ofest 479,27 m                           /A361.,1          :60 ilifv,54 2ac) Aget.

               be,h5             ho a-6z/ ei2-1 IX/ L5-4//i                            /ija e?",-/ irtox/Tri
,6y .Q5) ##                        bjiA                t py,
                                                 t-/Ive)                                       .5e-K5/1DiA,T.Xi0;
                                                                                                              c1

    0/1 rite         6Stru4,Aen Poop-)                     e               6Air CD/notj                     Saloge•?'

de.fai    ,627)
                                            Pj-
          Case 2:19-cv-01067-MHT-CSC Document  1 gFiled 12/20/19 Page 8 of 12
              a
           n V)                 41/ atuir.1e2A and/rte,ter .7,,c 5,0 4,40(
 ..4;
    i4Jehric artla 70       €     cia.ed 0/11t /4 e/.7 //  11 OA/aaSS. /44 4  /c4e//ie
            A,Ard                         60,0-A         kier-4/ 4"1/14 /̀                         2     °/7
                                                                                                           / 1*             %Ye`V/Xe
b)                  eittitiri 74,    0_6.021/6 ~le,-64 //1,4,iy   6Ja/t/s1"6,0
                                                                             filv                        /itv&)anir
              t;)                     wem .4);i-ty7 6xe4 14,1(04 c".4                        Ate(-

     CP-7)             eT;) Cc:C/
                                                               - (12-b;J         4.140            le,(     /5,A4/6.41f-- GA-/h-
 ite        JuSA Zajls- cd
                                                                    -
                                                    59yr                                  tA_EA Ar 54/1 0-7                   5vkl
        do(A)
            71                7
                              4                                     Ate,A 6J)A                         c47,,4
  4e
   .,(5         17,e                   571.7K               /k/te        4tedecti-741/ iii-fidAt a".                          r
 74          [jet, fise     a   /72/9741
                                       /2-sr 6,4(y 7‘ Ci:e               0/2)-4..hq
                                                                                                            /)--- /41c7-1,
                                                                                                                         / Ith
                             634O              he 46c(lo                                                 lechit5-          _g,
                            i%) a   6924

     17-,5)         o lAce,)        ay     e         7‘                 (07
                                                                          110144::a4
                                                                                  ) 7              AV-444S.71-             6.41a, 4
                          in) 4es-el    ar\l‘i                           ife-P16:
                                                                                5 o)-1                           749
                                                                                                                   /-          eriefoc
     f
 7/Zg                      517"Alck /44401 elovr4
                                            e    - og                                            / y                6-eR1 5
                                                                                                                          ./-,2r/

 g cizoir)r,rj
             , /;)                  i)r)
                                      ,      /hp c/-4/
                                         1‹ kk                                             10254,71,2a /17(,74,1.v ,4
     /Xce4                               //,        a--xof               114,4 pc.rice)7/n* cc‘d

 //3 77--       /5/94 a-/-ri-21i /6AI
                                                                                            5-4
                                                                                              / aila-jS            ' crily /
                                                                                                                   9"j     1 °1-6
4.1           C,m-ciek, a--,e4        /Laoc„) _21— a44e9.0")/t4 4/3-;11 5A f
                                                                                                   I, go/        lahY       /
                                                                                                                            14 64 —LhA

a      -C      /6C"
                  IA                A 1;y3 e T/5,5&    .      er
                                                               (e            1)417)               "n       r r"t P‘Mle S41CJ •

  4°4)              (v/9/                                               0,            ,F.94,) en,/                           /) a Yr-heii
             Cgr. /XA-.2:/2 .6)/ il               e 70,5                                                  oc,1444
                                                                                                                , cAil
                                                                                                                     we.

agg,                 d-olvelotAt
                               );),               ZecuAA-Of              ih) 30/1%e                    InNvld C91
                                                                                                                - 1Yra 4ighl
                                                                                                                          '; `5
       .1=p-t ,.5-."//                     a-40d afrdi 41                    C4
                                                                             (             ZeiRe                    k‘J,      /1-A-4er
74) 11-/-                  144 Aajkvuor                     CeNci                      62-1,e4           67,9 CP.,/f-i27
CAI*                       p17 64/e‘„ ge)ca                                       (;sttit z/- (7-04))               C
                                                                                                                    'ff'1
                                                                                                                    ;     (- 1;)

iP6gctr             fr•e        /feep_47- c.,f3vb,y                      ivt) iZe.AsbO c-,Na          n-e /;)-- lk
74          7/1 ar‘o(                /r) pc                .4-, 14 4)1-
                                                                     Jay ail /;) 111,/ gi/fri                                 "
                                                                                                                              ;
                                                                                                                              7c‘'
 „                                               5c/teci,„ /.5. Soideli                          Cej1:J p pk-a
                                                                                                             .
                           att/vhi                         sixcy                5.14w3 _27 c/1-4-. ever. 2/6,4 /,,%••
                              ey,a                             ovi Ap9t3 on4                p.m-                        449 C_Cce,"/7"-
6a             ;9Sfipoo,              oLc„.,ite,161             n-eatica ku6 Ai441.0 .
                Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 9 of 12
                   1";;49 a/y, chc.),  ,  ,44./A_Aak,01 Ai/                       'a -eci-e 4-dav-t
                                                                           715414 4
                                                                         hi)( Adzi,) expetc4sre
5,74-10;-, a/sA.rel a SAciektrA . (74y 6,71.6.1          S,94( /14)
                                                           cetoi'e;.1,/Live"sZir c4./4 sozeol)  .
 owl 4- 4( ,5-x 64)y.        tr a-1-1 C)1
y                                                                                                               6/14J4, z,
                                                                                                                       4,,
    PC-11) —27
             /71 -lueci-luar                                           -
                                                          5474 .0Thi 7 ‘elSkrea                kKoy 041 Sv(c,<:€4
  ,
 t‘ /4 k          4,t
                    4                   Atz.pla 3,-oo     4.77:_fair; &Ws/Mad
                                                           9                                 5-p,e2Jr.S1- AT
                                                                                                           -4-c-75-


                                        e „ ,5) un ci)                  u_si g                t;t- fore.; kg-44,43
                                                             g.;(ata y                          /"colt/-
                                                  4                         C /e            (//k4trtzr/e/4014/11

#1) 0/(             fe /960(„41 (edmo,/,477 A.(0(,6-716e4 ,24)/ ci.4.911 c9     ciA Ge9piek auf
   ik&                  c/Se_ C-LceStipe)                     ,
                                            G-Zcz dr) me 4,}Ale )    (,.:JA9 peoDe,,,iptacteW    4-/
           0*-e/1     /)/fercAlia4 G../1/2) -17701At1 ge-4-ati,      pcboae-dy           Ir`e-era ci;41,04
          ge Ls1  ;15                             7,,
                            gep/9ce iXt9 S10proper!



           /).0.C          Pekr e/16/                       G6m/9ftir              ge,1

    eda, ,A,464.„ /si Ze                                   s)y)-44/Shx,‘J(/I/ fiwi,do,6 C 5tVreGtitine
                         p-) c _A-4 01,9-7,,,,Le.,/       Pdi Pi/goer ..5pcat                 c.),1 Ne/rI.A


                                                                                    and          /4l/‘2ka
                               (
                          14c:eA - 2/-71;,c-          01-hc;4
                                                                     ,
                                                 ,5ePt d4L/Pe ei-td .1  1ifir
    561 4.10413              (1 fiA)526,/
                 / 71-Ai5 r)5,
                                  0-\,/ ern= oti        dre4      60.02-J-€
           ) 6.e,020-
     ) p-,;,
    it
                                                                                                   4 Zatx-
    62&,)1,),2. 01=7 /AA, heca/pe __ez-cessivr                                                 '
                                                                          Iku Cra0--/14) R-6°1-2Y-                      A




    ire                  6/4,                                    7C.    ai7         6c
                                                                            a6,60, 6/                 Cieel
                                                                                                        ej-J‘
                                                                                                  _3/0_-e
                                                                                           d 4f,tki
                                                                                     rre er,
                ete-tibe./z           A‘se_41Xtfp fre
                            C/Pic?,a--td /-lad       /1116/            yot,-1/ 4,4cr) 74
Sago.
                                        (lb     Mir r".0(          rVel          12(&,-/       c6c.,1144471-1,4s4

 Plc -eu-en ar--M bte                              .1kri          kr
                                                                 71               -ei4C4755 r cv‘d
                        in4-41-71,0   5,/6,,.,(           xeleccuy At.oby becurliv.r.fr-a,kd /no
     b._.)    A.41 -X                             ir? _eve,"

      feceoL, ,                                   C                          il4renct      7( ply P3/0/5 c„,e,,
             u-s.c,(sA                             rAL(             d      ei.6eAkj -"Ail        Cikdoxidiikaa.,,,h„,i,

                                                      0c,1 o/ Coc-11 orl        ,e,,,,,isw/(        oi_4(ce
                    <14 -4=
               Case 2:19-cv-01067-MHT-CSC Document 1 ,        "
                                                     Filed 12/20/19 Page 10 of/;)
                                                                               12                        e,n,
                         1)pPiage P761/>/j ffe G/LI /Zvi

        ,a4-ezed.         /17-
                       6141            44,
                                         1         $6,0-/Gt       ayiy.4,
                             7zecre4cLc,,e/ /1147Lie-ad Aor-A 74 71"X /‘e_-1 Coc-4-
                  ne,„e"A et       CoL-ri g-pp424/r /;) oe0/g eA.//c-4
                  if3y        Cas2 ifti-s4ry 16Adieear-- A ,5:..pazfr.e
              of. a/4)14/4"        CI c..1-/eWst
                 000le'cf,,s- e,,peA49 11--0                               - O_C       filfilc"er         _h
                                                                   6ci       kti 0/50 1/4.mie&d,-/
  pc"it                                         be c/wc#5.)4/yciao oieKaza;en.ice /4/ 74.)
                            /col   09.ch; c/o Arste4                    (e,ith2 pRze4 40,
                                                                  spra,e,                     4"Le Ok/4,
                                                                                        1 -y.4/
         /74,7 6.,.    5beord /(e) n9rk.)6ecli                 6.tee       A67               ,6fit 0
                                                                                                   , 1d.7o
                    )if) huf-fii,y
  /ecGie fie nii-ec,,,                 Ze55/Ai 4,z                         0.11          cio‘
                                                                                            -7 ,4_40/ey-
                    -312aAirA &le 410          57‘
                                                 ,kc-14 pe fie,:c 0Ao/ /to/jc,5.       4:6'166,   A.L.
  oz- h.-6) c               /71(c rodut.4          6frAi-ev          y 4,444,-1/iv        A-cif Cyl
                                                                                                 • J/3,,
                                                                                                       -
 erocox /-7,v,44,-        ,4zolv 0L. A,5z        61#4,11,--                   n„, 0.0y4,iet .314•((
  co me ..,efre,1               -74 5774-74,4                  ce%:7           /4.e-a 11.4.14 a63 arid he

  orvi Cf 6i/vi;) kic5e..," 74 41ase Ply/2.110(4                                      s4,ze
         XA/ - e-f a,/&404)alele17- 474' /     41)e(4K               AP(164:rteiCen Ciffrf/111)
      /-Cei(V          :(41.sit /71-1 Y/616gA9. 1617141161)Pgrth166,96, /1'4114510 OV.e'tt
   Wile(11Z/19 /J1eAialls- 64- --rer-e/-)CZ &ie.), gi/-                    0/Wicerz. 6.stilit;fe, Aux ecy
   fi                jkAck!_i, /9,Za    it 6.e/;!,     vt-a/        - ;2 ;r166(1,1aket( ewpac,;//_e;
                                                                  7/4
                    /voin/A-e-/09insifr //ki
                                ,                     Ainovn/ Pik-      4EY00-4/z 066/4 .411
  /hy       SS.                15A--/e9--/Perieinu.41 poi/ill 64-                  gA-A0A4p1
   .511-1s-'ae‘e( &A-/97/14/001e-J7751-4             .14 c/11           dt‹,3-0
                                                                              ,) g Ve 1:e)
  /1-) y   1)e h,                                             CA,,s,05 fir pal))       0)  ,„5
  A  t No fzeizi,3o,                        A5.71-ges31 19.0->4;c41
                                                                  /./ 405/67,1yFer50,-apcopeA4                  er-a4;n


  otrzwv_i                    (
                       eg 6go,e c, zos, eveci/se r ave' 5cne,16-1%,
                            2) /915o Gike        irteill    Jury(                     5,5//(41/7‘
              z 705,2_ Air          gWik,6/                                        61<- ZSX 14"14,;- St'94-
(Pig inek"                  nzed at k5e ks'             kcitAiy 7/',4 y ci /de                             e;


                                     ,
                                     ‘       ay -7C-. c&ir 604-45 &,.13 eitiCk fa
                                                                                cred
      01)3 _Ser-4,,,,14/, /7-14-ai g/

    Thof SU            92,,,77/1>y py fizty_ea         At3/liorc- al4rS       tL/134
                                         pi-1/1 Filed 12/20/19 Page 11 of 12
           Case 2:19-cv-01067-MHT-CSC Document
   t...1A46 S745/le OZacA../ ttict.h.-445--.2‘,47 oill/N7,/3046- A4-sc(c(    i-- e7,10
old 5yte.e.1            hy                    Woco440-e 402, 02.43(q 031A d14,,j
oteep4oced ;;) ;If                 as
          ,&cm-16e/k 3r-d 42t2t7


                                  Wom Lda€44•2
               talc)/ 6.)//1/4/Yt J4cohy °Ceche, cittette_ 74k                e/fJv-e/
                                                                                    - zei
//s-                            i%) f2r A-Axic,sX‘   / gy,04,4- /983 Ci:Jil.e65/1ir
  ,,/vip‘e;t1 is iru-6-           cor/eci            4/J-i orply kinocj.              7


    geASI       l-Zffoe 514ey Ceva late//toi
.2:4/            geci6, C.10€                                 ✓
                                                                           Siiet
                     ;#4.N kis ¿eci;vez4,7 xnz4.4 Scigavri /;-% so f/
              /X/--oc-h-L               SLiyrvaeix
                                                 ( jei..."1/WL74; 7,4d; afi greily 1/14.e
de6, a,4 ded                                        ca44€47 v'w4-6 my x61,24- eind
 WA r- /nA-1ce0,-,1-7                    on-ol A-1;.,/ Cnize rne ei:2,%Arm,
               4)1-5443-5                       /3c,,,,4.)1-,/ Chrikez4rSirdoal
                 --Ctrr/vA- e,_Qn-raleh/ ./Nceief e/i±;
 Vecsi,;-rt 0.‘01.v  - eviirclo       seg flte .7.1;"44-
                                                           !/A1411/1/lieeeNdekyAu(Jniex,,,
                                                         GPv4  ou(J
                                                                                         e
       r
       \I   -10o6F1! et becen1404-,       eil4)   .Se.a. dikcied?              /714

      /...,,kcafr&A Sa_d pD
                                                                               J,ccody. r Se!
                                (,v-h4,6
09-0
              zrzeiv
                  Cop y et
                                                  d cd cAtt„i
                                               J,0c,Db      ,iolc(/ 0/1 /A;I
                               u5c 8_5 fic---43,)   g76
5-46-c iniatid‘ 63kt:if coc,e1 on-e CA-) i- /74) /
 (,/63         4,) sipa:y 266/ Per3J4 r
                     Case 2:19-cv-01067-MHT-CSC Document 1 Filed 12/20/19 Page 12 of 12




      (,j6-itiA/nLfRy4/                                                         t..1-9
                                                                                       <01/4tC _
                                                                                  ,..S,0      .1,
                                                                                                 A:
                                                                                                  43



co(mal zepi, Coaec,                                                           :11'ri        (;------,-',/,..,_------,-
                                                                                         ,?-,--,,T, .-- F-,-,C- ' vs POStAdE
3ca0
   -       7na.€4.,4 sp,/- 6",,R.(                                             02 7H
                                                                                              Ni-i143
                                                                                                       v?,          (8)c
                                                                               0001244764     DEC 1 E 2019
 -t6A.koie/ /9/                                                                MAILED FROM ZIP CODE 36025

               icioar

                                              Alf17(             STRri7).2V;e1:67'al
                                          34F/
                                             2 7/ /*de/6 ,e)Z=33,eidO
                                                                              "Oa"'
                                               61/L
                                                  'e C4-14-11   CY---
                                             12-4,
                                                 )1*rlYeCt aCf
